Case 1:15-bk-02826-HWV   Doc 101 Filed 09/10/20 Entered 09/14/20 16:28:54   Desc
                         Main Document    Page 1 of 11
Case 1:15-bk-02826-HWV   Doc 101 Filed 09/10/20 Entered 09/14/20 16:28:54   Desc
                         Main Document    Page 2 of 11
Case 1:15-bk-02826-HWV   Doc 101 Filed 09/10/20 Entered 09/14/20 16:28:54   Desc
                         Main Document    Page 3 of 11
Case 1:15-bk-02826-HWV   Doc 101 Filed 09/10/20 Entered 09/14/20 16:28:54   Desc
                         Main Document    Page 4 of 11
Case 1:15-bk-02826-HWV   Doc 101 Filed 09/10/20 Entered 09/14/20 16:28:54   Desc
                         Main Document    Page 5 of 11
Case 1:15-bk-02826-HWV   Doc 101 Filed 09/10/20 Entered 09/14/20 16:28:54   Desc
                         Main Document    Page 6 of 11
Case 1:15-bk-02826-HWV   Doc 101 Filed 09/10/20 Entered 09/14/20 16:28:54   Desc
                         Main Document    Page 7 of 11
Case 1:15-bk-02826-HWV   Doc 101 Filed 09/10/20 Entered 09/14/20 16:28:54   Desc
                         Main Document    Page 8 of 11
Case 1:15-bk-02826-HWV   Doc 101 Filed 09/10/20 Entered 09/14/20 16:28:54   Desc
                         Main Document    Page 9 of 11
Case 1:15-bk-02826-HWV   Doc 101 Filed 09/10/20 Entered 09/14/20 16:28:54   Desc
                         Main Document    Page 10 of 11
Case 1:15-bk-02826-HWV   Doc 101 Filed 09/10/20 Entered 09/14/20 16:28:54   Desc
                         Main Document    Page 11 of 11
